Citation Nr: 1128340	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-37 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for right knee bursitis, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel 


INTRODUCTION

The Veteran had active duty service from March 1984 to March 1992.

This matter came to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2008 for further development.  The Veteran testified at a July 2008 hearing before the Board at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the case was remanded in November 2008 for further development.  A VA examination was conducted in January 2009 in connection with the remand.  However, after reviewing the report of that examination, the Board is unable to find that the report clearly addressed the matter of instability.  The Veteran has complained of such and has reported wearing a brace.  Under a section for a summary of general joint findings, the January 2009 examination report lists pain at rest and instability as findings.  However a few lines down in a space for reporting instability is the word "no."  Although the Board regrets further delay, a merits decision at this time based on such conflicting information would not survive judicial scrutiny.  Clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of the right knee.  It is imperative that the claims file be reviewed in connection with the examination.  Any medically indicated special tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should report the following:

     a.  range of motion;

     b.  any additional limitation of motion due to pain, weakness, fatigue and incoordination;

     c.  whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe.  

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it clearly responds to the remand directives. \

3.  After completion of the above, the RO should review the expanded record and determine if a higher rating or separate ratings are warranted for the service-connected right knee disability.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


